Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 1 of 81




                                                                 DA01087
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 2 of 81




                                                                 DA01088
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 3 of 81




                                                                 DA01089
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 4 of 81




                                                                 DA01090
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 5 of 81




                                                                 DA01091
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 6 of 81




                                                                 DA01092
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 7 of 81




                                                                 DA01093
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 8 of 81




                                                                 DA01094
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 9 of 81




                                                                 DA01095
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 10 of 81




          EXHIBIT 46




                                                                  DA01096
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 11 of 81




                                                                  DA01097
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 12 of 81




                                                                  DA01098
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 13 of 81




                                                                  DA01099
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 14 of 81




                                                                  DA01100
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 15 of 81




                                                                  DA01101
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 16 of 81




                                                                  DA01102
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 17 of 81




                                                                  DA01103
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 18 of 81




                                                                  DA01104
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 19 of 81




                                                                  DA01105
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 20 of 81




                                                                  DA01106
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 21 of 81




                                                                  DA01107
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 22 of 81




                                                                  DA01108
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 23 of 81




          EXHIBIT 47




                                                                  DA01109
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 24 of 81




                                                                  DA01110
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 25 of 81




                                                                  DA01111
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 26 of 81




                                                                  DA01112
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 27 of 81




                                                                  DA01113
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 28 of 81




          EXHIBIT 48




                                                                  DA01114
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 29 of 81




                                                                  DA01115
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 30 of 81




          EXHIBIT 49




                                                                  DA01116
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 31 of 81




                                                                  DA01117
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 32 of 81




                                                                  DA01118
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 33 of 81




                                                                  DA01119
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 34 of 81




                                                                  DA01120
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 35 of 81




                                                                  DA01121
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 36 of 81




                                                                  DA01122
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 37 of 81




                                                                  DA01123
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 38 of 81




                                                                  DA01124
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 39 of 81




                                                                  DA01125
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 40 of 81




                                                                  DA01126
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 41 of 81




          EXHIBIT 50




                                                                  DA01127
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 42 of 81




                                                                  DA01128
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 43 of 81




                                                                  DA01129
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 44 of 81




                                                                  DA01130
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 45 of 81




                                                                  DA01131
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 46 of 81




                                                                  DA01132
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 47 of 81




                                                                  DA01133
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 48 of 81




          EXHIBIT 51




                                                                  DA01134
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 49 of 81




                                                                  DA01135
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 50 of 81




                                                                  DA01136
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 51 of 81




          EXHIBIT 52




                                                                  DA01137
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 52 of 81




                                                                  DA01138
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 53 of 81




                                                                  DA01139
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 54 of 81




                                                                  DA01140
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 55 of 81




                                                                  DA01141
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 56 of 81




                                                                  DA01142
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 57 of 81




          EXHIBIT 53




                                                                  DA01143
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 58 of 81




                                                                  DA01144
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 59 of 81




                                                                  DA01145
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 60 of 81




                                                                  DA01146
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 61 of 81




                                                                  DA01147
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 62 of 81




                                                                  DA01148
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 63 of 81




          EXHIBIT 54




                                                                  DA01149
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 64 of 81




                                                                  DA01150
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 65 of 81




                                                                  DA01151
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 66 of 81




                                                                  DA01152
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 67 of 81




                                                                  DA01153
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 68 of 81




                                                                  DA01154
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 69 of 81




                                                                  DA01155
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 70 of 81




                                                                  DA01156
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 71 of 81




                                                                  DA01157
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 72 of 81




          EXHIBIT 55




                                                                  DA01158
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 73 of 81




                                                                  DA01159
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 74 of 81




                                                                  DA01160
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 75 of 81




                                                                  DA01161
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 76 of 81




                                                                  DA01162
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 77 of 81




                                                                  DA01163
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 78 of 81




                                                                  DA01164
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 79 of 81




                                                                  DA01165
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 80 of 81




                                                                  DA01166
Case 19-11781-LSS   Doc 372-17   Filed 12/05/19   Page 81 of 81




                                                                  DA01167
